USDC IN/ND case 2:16-cr-00150-JVB-APR document 77 filed 01/15/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA                     )
                                             )
      v.                                     )        CASE NO.: 2:16 CR 150
                                             )
MARLONN HICKS                                )


                       RESPONSE TO ORDER TO SHOW CAUSE

      Scott King (Respondent) responds as follows to this Court’s Order to Show Cause issued

December 18, 2019 [DE 75]:

   1. On February 5, 2019 Marlonn Hicks, the defendant, filed his Motion to Obtain Discovery

      in this cause. [DE61]

   2. On that date, Respondent directed one of his assistants by email to prepare and send the

      discovery to Marlonn Hicks. A copy of that email is attached hereto as Exhibit A.

   3. Due to format issues, Respondent was unable to copy DVD’s provided by the

      government as part of the discovery.

   4. On February 7, 2019 the discovery materials other than the said DVD’s were mailed to

      Marlonn Hicks. A copy of the cover letter included in that mailing is attached hereto as

      Exhibit B.

   5. Any further communication related to this issue was referred to staff who operated under

      the belief that Respondent’s office had complied with Marlonn Hicks’ request.

   6. Upon receipt of this Court’s Order of December 18, 2019 [DE 75], the following day

      Respondent mailed the original DVD’s to Marlonn Hicks. A copy of the cover letter to

      that mailing is attached hereto as Exhibit C.
USDC IN/ND case 2:16-cr-00150-JVB-APR document 77 filed 01/15/20 page 2 of 2


   7. At no time did Respondent knowingly fail to follow this Court’s Order or directive. Any

       failure of compliance was unintentional on the part of Respondent or any member of his

       office.

   WHEREFORE, Respondent requests that this Court determine that adequate cause has been

   demonstrated by Respondent that he was not and is not in contempt of this Court and for all

   other appropriate relief.

                                                             Respectfully submitted,

                                                             s/_Scott_King___________
                                                             Scott King

                                                             Attorney for Defendant
                                                             King, Brown & Murdaugh LLC
                                                             9211 Broadway
                                                             Merrillville, IN 46410
                                                             (219) 769-6300
                                                             FAX: (219) 769-0633
                                                             sking@kbmtriallawyers.com

                                 CERTIFICATE OF SERVICE

       I certify that on January 15th, 2020 I filed the foregoing document using the CM/ECF

filing system that served copies on all counsel of record.

                                                             s/_Scott_King___________
                                                             Scott King
